Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 12/9/21.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record because the art of record does not disclose nor render obvious, responsive to determining that a load voltage at a load has reached a first voltage level, disconnecting a first vehicle voltage source from the load, wherein the first voltage level is provided to the load from the first vehicle voltage source on a vehicle; connecting the backup vehicle power system and the first vehicle voltage source to the load simultaneously when the first vehicle voltage source provides the load voltage to the load that does not satisfy a voltage threshold, wherein when the first vehicle voltage source provides the load voltage that does not satisfy the voltage threshold, a diode permits current to flow from the backup vehicle power system to the load to supplement the first vehicle voltage source, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/12/22